DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 8-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (US Patent 8482950), hereinafter as Kitagawa.
Regarding claim 1, Kitagawa teaches a computing device, comprising: 
a memory array comprising a plurality of memory cells (Fig 9) grouped in rows and columns of memory cells, each of the memory cells comprising a memory unit adapted to store data, and a read port (Fig 9, WL1 connected selector) having an read-enable input and an output; 

a plurality of data-output lines (Fig 9 BL), each connected to the outputs of the read ports of a respective column of memory cells; 
an output interface comprising a computation module comprising a plurality of capacitors (Fig 9, Cbl and Coffset), each being connectable to a respective one of the data-output lines and having a capacitance, at least two of the plurality of capacitors having different capacitance from each other, the output interface being configured to permit the plurality of capacitors to share charge stored on them (Fig 9, Cbl and Coffset)).
Regarding claim 2, Kitagawa teaches an input interface connected to the plurality of read-enable lines and configured to generate a plurality of pulses on each of at least subset of the plurality of read-enable lines (Fig 4, WL Driver).
Regarding claim 5, Kitagawa teaches a digital read/write (RW) interface connected to the memory array and adapted to read and write data from and to the memory cells (Fig 4, IO buffer).
Regarding claim 7, Kitagawa teaches the output interface further comprises an analog-to-digital converter (ADC) having a plurality analog inputs and an input capacitor for each of the analog inputs, wherein each of the capacitors in the computation module comprising at least in part of a respective one of the input capacitors or a respective subset of the input capacitors, each of the respective one of the input capacitors or the respective subset of the input capacitors being connectable to the respective data-output line (Fig 9, A-D converter 7A).

Claim(s) 12-14, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (PGPU B 20200410334), hereinafter as Choi.
Regarding claim 12, Choi teaches a method of computing, comprising: 

applying a plurality of train of pulsed signals to the respective ones of the plurality of the read-enable lines to generate an output signal on each of the plurality of outputs of the read ports of the respective row of memory cells (Fig 3A, multiply and sum operation); 
combining the output signals on the plurality of outputs of the read ports of each of the plurality of columns of memory cells and weighting the combined output signal by a significance factor, at least two of the significance factors being different from each other (Fig 3A, weighing factor are by 1 /by 4); 
combining the weighted output signals to generate an analog output (Fig 3A, Summed signal); and converting the analog output to a digital output (Fig 5A DAC converter).
Regarding claim 13, Choi teaches the storing a plurality of multi-bit weights in the memory array comprises storing all bits of same significance in the plurality of weights in a column of the memory cells (Fig 3A, by column with same factor); and the weighting the combined output signal by a significance factor comprises weighting each of the combined output signals according to the significance of the bits stored in the column of the memory cells connected to the respective data-output line (Fig 3A).
claim 14, Choi teaches the weighting the combined output signal by a significance factor comprises weighting the combined output signal by a factor of 2j, where j denotes the position of significance of the weight bits stored in the respective column, with j= 0 denoting the least significant bit (Fig 3A).
Regarding claim 19, Choi teaches a computing method, comprising: 
storing a plurality of multi-bit weights in a memory array having a plurality of memory cells organized in rows and columns and each having a memory unit adapted to store a signal at a node and a read port having a read- enable input and an output, the read port adapted to, upon an activation signal at the read-enable input, generate at the output a signal indicative of the signal stored at the node in the memory unit and isolate the output from the node (Fig 2B); 
simultaneously multiplying an input signal by each bit of each of the plurality of multi-bit weights to generate a plurality of output signals at the outputs of the read ports (Fig 3A); 
summing the plurality of output signals at the outputs of the read ports of the memory cells in each column (Fig 3A); 
weighting each of the sums of the plurality of output signals at the outputs of the read ports of the memory cells in each column by a significance factor to generate a respective weighted sum, the significance factors being different from each other(Fig 3A); and 
combining the weighted sums to generate an analog output signal (Fig 3A).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Iwakiri et al. (US Patent 5398209), hereinafter as Iwakiri.

Regarding claim 3, Kitagawa teaches device as in rejection of claim 2,
But not expressly a plurality of counters, each having a binary data input adapted to receive digital input data and having an output connected to a respective one of the plurality of read-enable lines, the counter being configured to generate a number of pulses, the number being indicative of a value of the digital input.
Iwakiri teaches a plurality of counters, each having a binary data input adapted to receive digital input data and having an output connected to a respective one of the plurality of read-enable lines, the counter being configured to generate a number of pulses, the number being indicative of a value of the digital input (Fig 2).
Since Iwakiri and Kitagawa are both from the same field of semiconductor memory device, the purpose disclosed by Iwakiri would have been recognized in the pertinent art of Kitagawa. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use address counter as in Iwakiri into the device of Kitagawa for the purpose of controlling memory cells accessing. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Hecht (PGPUB 20190228825), hereinafter as Hecht.
claim 6, Kitagawa teaches a device as in rejection of claim 1,
But not expressly each of the memory cells is an eight- transistor static random-access memory (SRAM) cell having a six-transistor SRAM memory unit having two inverters reverse-coupled to each other and two access transistors, each switchably connecting a respective junction between the two invertors to a respective data line through which data to be written to the six-transistor SRAM memory unit is transmitted, the read port having a first and second transistors, each having a control electrode and a main current path, the control electrode being adapted to control current flow through the current path the main paths being serially connected between the data-output line and a voltage reference point, the control electrode of one of the first transistor being connected to the read-enable line for the memory cell, and the control electrode of one of the first transistor being connected to a junction between the two inverters (Fig 4).
Since Hecht and Kitagawa are both from the same field of semiconductor memory device, the purpose disclosed by Hecht would have been recognized in the pertinent art of Kitagawa. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use six transistor SRAM as in Hecht into the device of Kitagawa for the purpose of enabling a memory array. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa.
Regarding claim 11, Kitagawa teaches a plurality of capacitors (Fig 9), but not exactly different by a factor of 2n between capacitors. It would have been an obvious matter of design choice to set capacitor capacitances by 2n, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Shanbhag et al. (PGPUB 20160232951), hereinafter as Shanbhag.
Regarding claim 15, Choi teach a method as in rejection of claim 13,
But not expressly weighting by capacitor,
Shanbhag teaches the weighting the combined output signal by a significance factor comprises charging or discharging a capacitor from the respective one of the data-output lines, the capacitor having a capacitance according to the significance of the bits stored in the column of the memory cells connected to the respective data-output line (Fig 6, and [0049]).
Since Shanbhag and Kitagawa are both from the same field of semiconductor memory device, the purpose disclosed by Shanbhag would have been recognized in the pertinent art of Choi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use capacitor as in Shanbhag into the device of Choi for the purpose of weighting bits as desired. 
Regarding claim 17, Choi teaches combining the weighted output signals to generate an analog output comprises sharing charge among the capacitors (Fig 3A).
The reason for combining the references  used in rejection of claim 15 applies.
Regarding claim 20, Choi teaches  
the simultaneously multiplying an input signal by each bit of each of the plurality of multi-bit weights comprises simultaneously applying an input signal each row of the memory cells via a read-enable line connected to the read-enable inputs the row of the memory cells (Fig 3A); 
the summing the plurality of output signals at the outputs of the read ports of the memory cells in each column comprising combining currents at the outputs of the read ports of the memory cells in a respective data-output line (Fig 3A); 

The reason for combining the references used in rejection of claim 15 applies.


Claim 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Shanbhag, in view of Kitagawa.
Regarding claim 16, Choi and Shanbhag teach a method as in rejection of claim 15,
But not expressly capacitor sizing as 2jCu;
Kitagawa teaches the weighting the combined output signal by a significance factor comprises charging or discharging a capacitor having a capacitance of 2jCu, where j denotes the position of significance of the weight bits stored in the respective column, with j = 0 denoting the least significant bit, and Cu being a unit capacitance (Fig 3A).
Since Choi and Kitagawa are both from the same field of semiconductor memory device, the purpose disclosed by Kitagawa would have been recognized in the pertinent art of Choi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use capacitor sizes as in Kitagawa into the device of Choi for the purpose of weighting bits as desired. 
Regarding claim 18, Choi and Shanbhag teach a method as in rejection of claim 15,
But not expressly same capacitance for a signal line;

The reason for combining the references used in rejection of claim 16 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827